231 Ind. 434 (1952)
108 N.E.2d 888
DONALDSON
v.
STATE OF INDIANA
No. 28,917.
Supreme Court of Indiana.
Filed December 8, 1952.
*435 Murray & Schell, of Gary, for appellant.
J. Emmett McManamon, Attorney General, and William T. McClain and John Ready O'Connor, Deputy Attorneys General, for appellee.
JASPER, J.
Appellant was charged, under § 10-4217, Burns' 1942 Replacement, with keeping a house of ill fame. The affidavit was in the language of the statute.
Appellant entered a plea of not guilty and waived trial by jury. She was found guilty by the trial court and judgment was entered accordingly.
Appellant assigns as error the overruling of her motion for new trial. The motion for new trial asserts that the finding of the court is contrary to law and is not sustained by sufficient evidence.
Appellant contends that there is no evidence establishing the fact that she was in control of the house in which acts of prostitution took place. Many facts proved in this case are such as may not be recited with propriety. However, the evidence does reveal that appellant talked to the prosecuting witnesses, urging them to become prostitutes; that they did then commit acts of prostitution in the house owned by appellant and in which she resided; that appellant called the girls downstairs to have the men see them, and received money for the acts of prostitution committed by the prosecuting witnesses. There is conflicting evidence. This court cannot weigh such evidence, but must consider only the evidence most favorable to appellee, with all reasonable and logical inferences therefrom. Gilmore *436 v. State (1951), 229 Ind. 359, 98 N.E.2d 677. If there is substantial evidence of probative value upon each material element of the crime charged, then the judgment of the trial court must be sustained. After considering the evidence most favorable to appellee, we find that there is substantial evidence of probative value that appellant was guilty as charged. Schultz v. State (1928), 200 Ind. 1, 161 N.E. 5; Sullivan v. State (1928), 200 Ind. 43, 161 N.E. 265; Matthews v. State (1928), 200 Ind. 53, 161 N.E. 271.
Judgment affirmed.
NOTE.  Reported in 108 N.E.2d 888.